In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-329V
                                          (Not to be published)

*****************************
                                           *
BARBARA SWEAT, on behalf of S.S., a minor, *
                                           *                              Filed: May 14, 2015
                Petitioner,                *
                                           *                              Decision by Stipulation; Attorney’s
          v.                               *                              Fees & Costs
                                           *
SECRETARY OF HEALTH AND                    *
HUMAN SERVICES,                            *
                                           *
               Respondent.                 *
                                           *
*****************************

Lawrence Joseph Disparti, Holiday, FL, for Petitioner

Amy Paula Kokot, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION 1

        On April 21, 2014, Barbara Sweat filed a petition on behalf of S.S., a minor, seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). On April 13, 2015, the parties filed a stipulation detailing an amount to be awarded
to Petitioner. I subsequently issued a decision finding the parties’ stipulation to be reasonable
and granting Petitioner the award outlined by the stipulation.

        On May 14, 2015, counsel for both parties filed another joint stipulation, this time in
regards to attorney’s fees and costs. The parties have stipulated that Petitioner should receive a
total amount of $8,984.83 for fees and costs. Of that amount, $8.946.76 is for attorneys’ fees and

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. (Id.)
costs for the Disparti Law Group, PA, and $38.07 is for out-of-pocket costs incurred by
Petitioner, (as represented by Petitioner’s counsel in compliance with General Order #9).

       I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of:

             •    a check in the amount of $8,946.76 payable jointly to Petitioner and Petitioner’s
                  counsel, Lawrence J. Disparti, Esq.; and

             •    an additional check in the amount of $38.07 payable to Petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.